DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-21 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Tompkin reference, which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Tompkin to satisfy each of Applicants’ pertinent limitations (specifically with regard to the claimed addition of a series focusing elements, optical spacing layer and associated image icons disposed next to specific focal points, as such modifications would be likely to render the Tompkin assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such security assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 22 and 28 contain the trademark/trade name “OVE”, which is currently a live mark with registration numbers 6051021, 6050938 and 4182253.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used in associate with a micro-optic system and, accordingly, the identification/description is indefinite.  Additionally, note that the use of parentheses is discouraged, as such indicia renders it unclear which terms are actually requisite limitations of the claim.
In similar fashion, claim 21 recites the trademark term “PVC” (registration number 6296877).
Claims 2-20 and 23-27 are rejected as depending (directly or indirectly) from rejected independent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 22-25 and 27-28 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0312607 to Tompkin et al. (“Tompkin”).
	Regarding claim 1, Tompkin anticipates a security document (e.g. security document 100 with security element 1, as shown in fig. 30 and discussed at para. 180), comprising: i) a secure substrate (e.g. substrate 7, as shown in fig. 30), the secure substrate (7) comprising a viewing side (11, as shown in fig. 30) and a backing side (e.g. underside 12, as shown in fig. 30), and a micro-optic system (para. 33-34) providing an optically variable effect (OVE) (para. 4) on the viewing side (11); ii) a protective layer (9, as shown in fig. 30); and iii) a mask layer (4) disposed between (fig. 30) the protective layer (at least upper instance of protective layer 9, as shown in fig. 30) and the backing side (12) of the secure substrate (7).
	Regarding claim 2, Tompkin anticipates the security document of claim 1, wherein the protective layer (9) comprises a second secure substrate (fig. 30- note the presence of two instances of protective layer 9, the lower of which could be referred to as a “protective substrate material”).
	Regarding claim 3, Tompkin anticipates the security document of claim 1, wherein the mask layer (4) comprises a layer of opacifying material (para. 22).
	Regarding claim 4, Tompkin anticipates the security document of claim 1, wherein the mask layer (4) comprises a layer of reflective material (para. 22).
	Regarding claim 5, Tompkin anticipates the security document of claim 1, wherein the mask layer (4) comprises a window (per para. 13, mask layer 4 can include linear window openings; also note the transparent openings in mask layer 4 shown in fig. 30).
	Regarding claim 6, Tompkin anticipates the security document of claim 5, further comprising: a patch (e.g. luminous layer 2) comprising an optical indicia (para. 6-7) of authenticity (para. 10 and 58), wherein the patch (2) is visible through (fig. 30) the window (aforementioned transparent openings) of the mask layer (4).
	Regarding claim 7, Tompkin anticipates the security document of claim 6, wherein the optical indicia of authenticity provided by the patch (2) comprises at least one of, a watermark, an offset print design, an intaglio print design, or an optical security device (para. 6-7).
	Regarding claim 8, Tompkin anticipates the security document of claim 1, further comprising: a tactile feature (per para. 63, intaglio printing may be utilized to form the printed mask layer) disposed on the viewing side (11) of the secure substrate (7).
	Regarding claim 9, Tompkin anticipates the security document of claim 8, wherein the tactile feature (aforementioned intaglio printing forming printed mask layer) comprises material printed (e.g. aforementioned printed mask layer) on the viewing side (11) of the secure substrate (7).
	Regarding claim 10, Tompkin anticipates the security document of claim 9, wherein the tactile feature (aforementioned intaglio printing forming printed mask layer) comprises intaglio print (para. 63) on the viewing side (11) of the secure substrate (7).
	Regarding claim 22, Tompkin anticipates the security document of claim 1, wherein the OVE (para. 4) comprises a moire magnification effect (para. 14 and 39).
	Regarding claim 23, Tompkin anticipates the security document of claim 1, wherein the secure substrate (7) comprises a region exhibiting gross transparency (per para. 160 and 175, such a substrate 7 can be transparent), wherein the gross transparency permits static features disposed on or below the backing side (12) of the secure substrate (7) to be visible through (fig. 3) the viewing side (11) of the secure substrate (7).
	Regarding claim 24, Tompkin anticipates the security document of claim 23, further comprising: a static feature (e.g. luminous layer 2) printed on (fig. 30) the backing side (12) of the secure substrate (7).
	Regarding claim 25, Tompkin anticipates the security document of claim 23, further comprising: a static feature (e.g. luminous layer 2) provided as a variation in color in (fig. 30; note the manner in which luminous layer 2 can be seen through the transparent openings in mask layer 4) the mask layer (4).
	Regarding claim 27, Tompkin anticipates the security document of claim 1, further comprising: a machine-readable (para. 59) security feature (e.g. security element 1).
	Regarding claim 28, Tompkin anticipates the security document of claim 1, further comprising a tactile feature (per para. 63, intaglio printing may be utilized to form the printed mask layer), wherein the tactile feature (aforementioned intaglio printing) is in register with (fig. 30) one or more of a window (per para. 13, mask layer 4 can include linear window openings; also note the transparent openings in mask layer 4 shown in fig. 30) in the mask layer (4), a patch (e.g. luminous layer 2), a feature of a print layer, or the OVE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637